Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 7-11, 14-19, and 22-24 are pending as of the reply and amendments filed on 3/29/22. Claims 2-6, 12-13, and 20-21 have been canceled. Claims 1 and 7-10 are currently withdrawn from examination because of the restriction requirement. Claims 11, 14-19, and new claims 22-24 are currently under examination.
The 103 rejection over Okitsu in view of Petrenko, Kenwood, and further in view of Baust is withdrawn in view of the amended claims, Applicants’ arguments, and evidence provided in the specification.
The rejection of claims 11-20 under 35 USC 112(b) is withdrawn in view of the amendments reciting a temperature range. 
The objection to the specification for containing browser executable code is withdrawn in view of the amendments to the specification.
New rejections under 35 USC 112(b) are made in consideration of the amended claims, discussed below.
Claims 11, 14-19, and 22-24 were examined. Claims 16-17 and 23 are rejected. Claims 11, 14-15, 18-19, 22, and 24 are allowed. 


Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is drawn to the method of claim 11, “wherein the composition is admixed with a cryopreservation agent…”. However, claim 11 doesn’t recite the limitation of admixing with a cryopreservation agent; there is insufficient antecedent basis for this limitation in the claim. Claims 17 and 23 are rejected as they depend from claim 16. 
To overcome this rejection, it is suggested “further” be added before “admixed”.
Claim 23 recites the cryopreservation agent as a solution comprising “hydroxyethyl starch (Pentafraction)”. Pentafraction refers to a specific derivative of hydroxyethyl starch having a higher average molecular weight compared to standard hydroxyethyl starch (see Yeh et. al., J. Thorac. Cardiovas. Surg., vol. 104, pp. 659-665, publ. 1992; in particular see p. 660, left col., last para). The claim is therefore indefinite as it refers to a broader range and a narrower range, as “hydroxyethyl starch” encompasses a broader range of products than “Pentafraction”. It is uncertain if the claim scope is limited to the broader or narrower limitation. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the prior art doesn’t teach or suggest treating mammalian cells, tissues or organs in need of protection from low temperature injury with a composition comprising the mitochondrial uncoupler of formula (I), a protease inhibitor, and a reducing agent as claimed. While the prior art teaches the compound of formula (I) as a mitochondrial uncoupler (see Kenwood et. al., Mol. Metabol., vol. 3, pp. 114-123, publ. 2014, of record), use of this compound in combination with a protease inhibitor and reducing agent for protecting cells, tissues, or organs from low temperature injury is not taught or suggested. Additionally, Applicants have provided evidence that the combination of mitochondrial uncoupler of formula (I) and protease inhibitor increased the average firing rate of retinal ganglion cells stored for 4 hours at 4˚C compared to BAM15 (compound of formula (I)) and a protease inhibitor alone (see Fig. 4C; Ou et. al., Cell, vol. 173, pp. 851-853, publ. 2018-see Fig. 6C), which is not taught or suggested by the prior art. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Claims 1 and 7-10 are withdrawn. Claims 16-17 and 23 are rejected. Claims 11, 14-15, 18-19, 22, and 24 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627